Citation Nr: 9914098	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-15 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1971 to January 
1973.  This appeal arises from a June 1994 rating decision of 
the Winston-Salem, North Carolina, Regional Office (RO).  In 
this decision, the RO denied the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD) as a 
result of an in-service personal assault.  She appealed this 
determination.

A hearing was held before the Board of Veterans' Appeals 
(Board) in March 1997.  Subsequent to this hearing, the Board 
remanded this case to the RO in May 1997 for development of 
the evidence.  The case has now returned for further 
appellate consideration. 


REMAND

In the May 1997 Board remand, the RO was requested to conduct 
further development of the veteran's claim.  This development 
included records of the Washington, D.C., Police Department's 
investigation of her claimed personal assault and treatment 
records from Holy Cross Hospital.  A review of the claims 
file indicates that the Washington, D.C., Police Department 
never responded to the RO's request for information and the 
letter to the Holy Cross Hospital was returned as 
undeliverable.  In this regard, the Board notes that the 
letter to Holy Cross was sent to an incorrect address.  The 
correct address is listed below.  No further attempts were 
made to collect this evidence or verify its existence.  
According to the U. S. Court of Appeals for Veterans Claims 
(Court) decision in Stegall v. West, 11 Vet. App. 268 (1998), 
a remand by the Board confers on the claimant, as a matter of 
law, a right to compliance with the remand instructions.  
Therefore, this case must again be remanded in order to fully 
comply with its instructions of May 1997.   

The Board also notes another recent Court decision in the 
case of Patton v. West, No. 97-828 (U. S. Vet. App. Mar. 30, 
1999), in which it was held that in claims of service 
connection for PTSD as a result of a personal assault, the 
development procedures of VA's Adjudication Procedure Manual 
M21-1, Part III, Paragraph 5.14(c), (Feb. 20, 1996), must be 
strictly followed.  In addition, the veteran also reported in 
August 1997 additional post-service medical treatment that 
has not been developed.  The Board, therefore, finds that its 
remand instructions of May 1997 must be reviewed and updated 
for full compliance with all applicable Court precedents and 
VA guidelines.  

Based on the above analysis, the case is REMANDED to the RO 
for the following actions:

1. The veteran should be contacted and 
asked to provide as much additional 
detail as possible regarding her reported 
personal assault in service.  She should 
also be asked to submit alternative 
sources of information to verify this 
claimed assault.  The veteran should be 
informed that these alternative sources 
could include, but are not limited to, 
private medical records; civilian police 
reports; reports from crisis intervention 
centers; testimonials from family 
members, roommates, fellow 
servicemembers, or clergy; and copies of 
personal diaries or journals.  The RO 
should inform the veteran that her 
failure to submit this evidence could 
have an adverse effect on her claim for 
service connection for PTSD.

2. The RO should request the veteran to 
provide information regarding any 
evidence of current psychiatric treatment 
from September 1997 to the present time.  
The veteran should be requested to sign 
and submit appropriate forms giving her 
consent for the release to the VA of any 
private medical records.  When the above 
requested information and consent forms 
are received, the RO should contact the 
named facilities and/or physicians and 
request them to furnish legible copies of 
all records of treatment, with special 
attention to any records of November 1972 
treatment furnished by Holy Cross 
Hospital.  Release forms should be 
specifically requested for the following 
physicians/facilities:

a.  Holy Cross Hospital
	1500 Forest Glen Road
	Silver Spring, Maryland 20910

b.  Florida Keys Memorial Hospital
	Key West, Florida

c.  Wilson S. Comer, Jr., M. D.
	867 Washington Street
	Raleigh, North Carolina 27605

Treatment records from any identified VA 
facility should also be obtained.  
Specifically, the RO should obtain the 
veteran's treatment records from the VA 
Medical Centers in Miami, Florida, and 
Washington, D.C.  All physicians or 
facilities contacted should be requested 
to provide responses to the RO if the 
requested records do not exist.  The 
veteran should also be informed that it 
is her ultimate responsibility to provide 
this evidence to the VA and her failure 
to do so could have an adverse effect on 
her claim for service connection.  Any 
records so obtained from these requests 
should be associated with the claims 
folder.

3.  The RO should directly contact the U. 
S. Army's Walter Reed Medical Center in 
Washington, D.C., and request the name 
and location of the military police unit 
responsible for policing that facility, 
as required by M21-1, Part III, Paragraph 
5.14(c)(4)(b).  Once the location of the 
responsible military police unit is 
determined, the RO should request that it 
provide copies of any police report filed 
in connection with the veteran's claimed 
personal assault in 1972.  All leads 
regarding any identified military police 
report must be followed.  Any records so 
obtained should be associated with the 
claims folder.

4.  The RO should again contact the 
civilian police department in Washington, 
D.C. and request copies of any available 
reports or other documents relating to 
the veteran's allegations of a personal 
assault in military service in 1972.  The 
RO should specifically request that the 
Washington D.C. Police Department respond 
that it had received the RO's request and 
an expected date that the requisite 
research would be completed.  The Police 
Department should also be requested to 
provide a negative response if it cannot 
locate the requested police report.  Any 
records so obtained should be associated 
with the claims folder.

5. After the above development has been 
completed, the RO should determine if 
there is the requisite evidence of record 
to verify the veteran's claimed in-
service personal assault.  If so, then 
the veteran should be examined by a VA 
psychiatrist.  The RO should inform the 
VA psychiatrist of the verified personal 
assault and ask him or her to review the 
claims folder, a copy of this remand, and 
then examine the veteran.  The VA 
psychiatrist should provide a medical 
opinion for the record as to the correct 
diagnosis(es) in this case and whether 
the veteran has symptomatology which 
meets the diagnostic criteria for PTSD.  
The examiner should then provide an 
opinion of whether it is at least as 
likely as not that any current PTSD was 
the result of the veteran's in-service 
personal assault.  The examiner should 
use language in his or her opinion 
similar to the highlighted language used 
in the above requested opinion.  The 
examiner should refrain from using 
phrases like "possibly", "could have", 
or "may have."  All findings, opinions, 
and bases therefor should be set forth in 
detail.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.  The RO must further insure 
that all development mandated by the 
provisions of M21-1, Part III, Paragraph 
5.14(c), is  completed in full.

7.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim for 
service connection may now be granted.  
If the RO's decision on this issue 
remains adverse to the veteran, then a 
Supplemental Statement of the Case should 
be issued to the veteran and her 
representative.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until she is 
informed.  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









